Order granting plaintiff’s motion to punish defendant for contempt, by fine, reversed on the law and the facts, without costs, and the motion denied, without costs, and fine remitted, upon condition that defendant appear for examination within five days from the service upon his attorney of a notice requiring his appearance. The Special Term was without power to punish for contempt without proof of personal service of the order directing the examina*736tion. (Likay v. Gottesman, No. 1, 235 App. Div. 820.) Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.